Citation Nr: 0906299	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-40 273	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to an initial compensable rating for right 
Achilles tendonitis.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The Veteran served on active duty from January 1979 to 
August 1986 and from September 1987 to April 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  In that rating decision, in pertinent part, the 
RO granted service connection for right Achilles tendonitis 
and assigned a noncompensable rating.  The Veteran's 
disagreement with the noncompensable rating led to this 
appeal.  

In its August 2004 rating decision, the RO granted service 
connection for several other disabilities and assigned 
initial ratings.  The Veteran disagreed with the initial 
ratings for certain disabilities, including an initial 
20 percent for cervical spine degenerative disc disease, an 
initial 10 percent rating for right shoulder impingement, and 
the initial noncompensable ratings for left shoulder 
impingement, right knee strain, left knee strain, 
degenerative joint disease of the left ankle, and thoracic 
spine kyphosis.  The RO addressed the matter of entitlement 
to higher initial ratings for these disabilities and the 
right Achilles tendonitis in a September 2005 statement of 
the case (SOC), which it sent to the Veteran in 
November 2005.  The Veteran filed a VA Form 9, Appeal to 
Board of Veterans' Appeals, in late November 2005.  He stated 
that he had read the SOC and was only appealing the issues of 
the ratings for his left and right knees, his left and right 
ankles (right Achilles tendonitis), and his thoracic spine.  
He presented argument with respect to each issue and said 
that a 10 percent rating for each disability would completely 
satisfy his appeal.  

Subsequently, in a rating decision dated in July 2007, which 
it sent to the Veteran in July 2007, the RO granted a 
10 percent rating for the Veteran's right and left knee 
disabilities, his left ankle disability, and his thoracic 
spine kyphosis.  As to each of these disabilities, the RO 
made a specific statement that on his VA Form 9, the Veteran 
stated that a 10 percent evaluation would completely satisfy 
his appeal and that in view of the favorable decision that 
allowed all benefits sought, the appeal had been resolved for 
this issue.  In July 2007 and June 2008, the RO sent the 
Veteran supplemental statements of the case pertaining to the 
issue of entitlement to an initial compensable rating for 
right Achilles tendonitis, the one issue that remains on 
appeal.  The RO certified that issue to the Board in 
October 2008.  

In its November 2008 Informal Hearing Presentation, the 
Veteran's representative, citing to the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
AB v. Brown, 6 Vet. App. 35 (1993), argued that because the 
RO did not assign the maximum schedular evaluations for the 
right and left knee disabilities, the left ankle disability, 
and the thoracic spine kyphosis, the RO should have issued an 
SSOC on those issues.  The representative requested a remand 
for that purpose.  

The Board acknowledges that the Court has said that a 
claimant is generally presumed to be seeking the maximum 
evaluation available under law.  See AB, 6 Vet. App. at 38.  
The Court did, however, state specifically in AB that was not 
holding that a claimant may never limit a claim or appeal to 
the issue of entitlement to a particular disability rating 
that is less than the maximum disability rating allowed by 
law.  Id. at 39; see Hamilton v. Brown, 4 Vet. App. 528, 544 
(1993).  In this case, the Veteran has limited his appeal, 
stating a 10 percent evaluation would completely satisfy his 
appeal for each disability.  Thus, the RO's grant of 
a 10 percent rating for each knee, the left ankle, and the 
kyphosis of the thoracic spine satisfied the appeal as to the 
rating for each of those disabilities.  Consequently, the 
appeal is limited to the matter of the rating for the 
Veteran's right Achilles tendonitis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

The issue certified to the Board is entitlement to an initial 
compensable rating for right Achilles tendonitis.  

In its August 2004 rating decision, the RO granted service 
connection for right Achilles tendonitis with a 
noncompensable rating.  When he filed his notice of 
disagreement, the Veteran said he disagreed with the decision 
on right Achilles tendonitis because he also had degenerative 
joint disease in his right ankle, and with his notice of 
disagreement he submitted an in-service X-ray report dated in 
January 2002.  The report shows that the X-ray was ordered 
because the Veteran had a history of anterior talar ankle 
pain for the past 12 years.  The radiologist said there was 
some mild anterior beaking on the talus and there were some 
mild degenerative changes of the right tarsal-metatarsal 
joint.  

Earlier service treatment records show that the Veteran was 
seen with complaints of right ankle pain in September 1980.  
He was noted to have a history of right ankle pain for two 
years.  The Veteran stated he had had recurrent twisting of 
the ankle and said he had pain mostly on movement.  After 
examination, the assessment was chronic inflammation 
secondary to recurrent soft tissue injury.  A week later, 
still in September 1980, the Veteran complained of a sore 
right ankle and said that he had stepped in a hole while 
running.  He stated his ankle gave out at times and that he 
had a history of sprained ankles.  After examination, the 
impression was sprain - strain of talo-fibular ligaments.  An 
Ace wrap and aspirin were prescribed.  The Veteran was to 
limit activity for four to five days. 

In January 1982, the Veteran reported that he had fallen on 
his right ankle and then another serviceman fell on him.  On 
examination, there was tenderness superior to the right 
lateral malleolus.  There was referred pain with compression 
of the tibia/fibula.  The assessment was rule out fracture.  
In the report of X-rays of the right ankle in January 1982, 
the radiologist said no fracture was seen.  

Service treatment records show that in January 1986 the 
Veteran was seen with complaints of having hit his right knee 
and ankle.  It was noted that X-rays showed evidence of a 
possible stress fracture of the talus and cuboid, but 
physical examination revealed no instability. The assessment 
was rule out stress fracture.  The Veteran was put on a 
profile for two weeks, and the plan included a 
restrengthening program for the ankle.  In a February 1986 
X-ray report, the radiologist's impression was no definite 
demonstrable traumatic pathology in the right ankle.  

In July 1991, the Veteran reported that since September 1990 
when he stepped in a hole, he had had right ankle pain when 
sprinting.  The examiner noted that X-rays in March 1991 had 
been negative.  The assessment after examination was chronic 
ankle pain.  

When he was seen at an acute care clinic in January 1999, the 
Veteran complained of bilateral heel pain, right greater than 
left, for the past two months.  He said the pain was worse 
when trying to run or trying to walk long distances.  On 
examination, there was tenderness to palpation of the 
Achilles tendon, right greater than left.  The assessment was 
Achilles tendonitis.  A physical therapy consultation was 
planned.  At a physical therapy screen evaluation in 
January 1999, the Veteran complained of pain and decreased 
range of motion of the right Achilles tendon.  The assessment 
after examination was right Achilles tendonitis.  The Veteran 
was put on a profile, and stretching exercises and icing were 
prescribed.   

In January 2002 when the Veteran was seen with complaints of 
joint pain all over his body, he stated his right ankle hurt 
the most.  He gave a history of having hurt his right ankle 
in the past when he stepped in a hole.  On examination, there 
was tenderness to palpation at the anterior talar region.  In 
a January 2002 X-ray report it was noted that the Veteran had 
a history of anterior right talar ankle pain for 12 years.  
The radiologist said he noted some mild anterior beaking on 
the talus, and he said there were some mild degenerative 
changes of the first tarsal-metatarsal joint.  

At a follow-up visit in February 2002, the Veteran reported 
he continued to have intermittent joint pain.  The assessment 
included right ankle pain of unknown etiology.  The Veteran 
was given instructions on ankle strengthening and was advised 
to use ice after exercises.  When he was seen in April 2002, 
the Veteran cited a history of instability with right ankle 
sprains.  The assessment after examination was right ankle 
instability.  

At a physical therapy consultation in May 2002, the Veteran 
complained of right ankle pain.  It was noted that an X-ray 
of the right foot in January 2002 had shown mild degenerative 
joint disease of the first tarsal metatarsal joint.  The 
assessment after clinical examination was lateral ankle 
instability.  Exercises were prescribed.  

At a VA general medical examination in January 2004, which 
was prior to the Veteran's separation from service in 
April 2004, the Veteran was noted to have a history of an 
injury to the right ankle when he stepped in a hole while 
playing football some time between 1990 and 1991.  He was 
given a temporary profile and since then reported he had been 
having pain and discomfort on the right ankle on prolonged 
walking and running.  On examination in January 2004, there 
was some tenderness on the right lateral malleolus.  There 
was full range of motion, but the examiner said there was 
some stiffness in the right ankle while testing the range of 
motion.  As to right Achilles tendonitis, the Veteran 
reported that he gets pain on and off in the right Achilles 
region.  He said that at the moment, he did not have any 
specific problems.  On examination, there was some tenderness 
on pressure over the right Achilles tendon.  The diagnosis 
was right Achilles tendonitis.  

At a VA examination in May 2005, the Veteran stated that ever 
since he had stopped running, his right Achilles tendon no 
longer bothered him.  He said the condition had resolved 
unless he used hard shoes and then it might ache, 
about 2 or 3 in intensity, but he said he no longer used hard 
shoes.  The physician said examination of the right Achilles 
tendon was normal.  There was no tenderness, pain, or 
swelling, and there was no pain with heel walking or tiptoe 
walking.  The diagnosis was right Achilles tendonitis, 
resolved.  X-rays of the right ankle showed a small posterior 
calcaneal spur.  

In his VA Form 9, which was received in November 2005, the 
Veteran argued that the RO should have granted more than a 
noncompensable rating for his right ankle, which was 
diagnosed as Achilles tendonitis, resolved.  He argued that 
he has painful motion and that the RO did not take into 
account the calcaneal spur that was shown in VA X-rays in 
May 2005.  He argued that a 10 percent rating was warranted 
based upon painful motion and fatigue, weakness and 
incoordination at the end of the day.  

At a VA examination in January 2007, the Veteran stated that 
he first had problems with his ankles in service with 
frequent sprains with no treatment besides pain medication 
and profiles.  He said the condition had worsened since 
retirement and he now had constant lateral ankle pain that is 
achy, non-radiating, and associated with some instability.  
He evaluated his pain at rest while sitting in the 
examination room as 5-6 on a scale of 10.  On examination of 
the right ankle/foot, the examiner said the Achilles tendon 
was intact and non-tender, and there was negative tenderness 
over the lateral and medial malleolus.  There was full range 
of motion with increase in pain at the endpoints of plantar 
flexion, inversion, and eversion.  The examiner said that 
after three repetitions of movement he noted no additional 
limitations that were related to pain, fatigue, 
incoordination, weakness, or lack of endurance.  The 
diagnosis was ankle strain with residuals.  

The Board views the arguments presented by the Veteran during 
the course of the appeal as expressing his belief in 
entitlement to service connection for right ankle disability, 
which under 38 C.F.R. § 3.1(p) meets the definition of a 
claim.  Further, it is the judgment of the Board that from 
his statements, the Veteran does not intend that his service-
connected disability in the anatomical area of the right 
ankle be limited to right Achilles tendonitis.  

The Court has stated that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Because any service-connected 
right ankle disability would potentially be rated under the 
same rating criteria as right Achilles tendonitis, the Board 
therefore finds that the matter of entitlement to service 
connection for right ankle disability should be considered 
first by the agency of original jurisdiction because it could 
affect the outcome of the right Achilles tendonitis rating 
claim, and the raised issue must be considered as 
inextricably intertwined.  

In order to adequately address the increased rating claim 
pertaining to right Achilles tendonitis and the claim of 
service connection for right ankle disability, it is the 
judgment of the Board that the Veteran should be provided a 
VA examination that provides information as to the nature and 
severity of the Veteran's right Achilles tendonitis and 
information as to the nature and etiology of any current 
right ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  Relative to the issue of 
entitlement to service connection for 
right ankle disability, provide the 
Veteran with appropriate notice and 
assistance as mandated by 38 U.S.C.A. 
§§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2008).  

2.  Obtain and associate with the claims 
file VA medical records for the Veteran 
dated from January 2007 to the present.

3.  Then, arrange for a VA examination of 
the Veteran to determine the nature and 
severity of his right Achilles tendonitis 
and to determine the nature and etiology 
of any current right ankle disability.  
All indicated studies, including right 
ankle X-rays, should be performed.  After 
examination of the Veteran and review of 
the record (including service treatment 
records showing treatment for right ankle 
complaints and right Achilles tendonitis) 
the examiner should report the current 
nature and severity of current the 
Veteran's right Achilles tendonitis.  In 
addition, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
higher) that any current right ankle 
disability had its onset in service or is 
causally related to any incident of 
service.  The examiner should provide an 
explanation of the rationale for each 
opinion.

The Board requests that the claims file 
and a copy of this REMAND be provided to 
the examiner.  That the claims file was 
available for review should be noted in 
the examination report.  

4.  After completion of any other 
development indicated by the state of the 
record, adjudicate entitlement to service 
connection for right ankle disability.  
In accord with applicable procedures, the 
Veteran should be notified of the 
decision and given the opportunity to 
appeal, if the decision is adverse.

In addition, readjudicate entitlement to 
an initial compensable rating for right 
Achilles tendonitis.  If the claim 
remains denied, issue an appropriate 
supplemental statement of the case and 
provide the Veteran and his 
representative the opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

